Citation Nr: 1403081	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cognitive disorder to include memory loss from exposure to toxins in Desert Storm.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1977 and November 1982 to December 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's VA medical center outpatient treatment records are located in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case for a clarifying medical opinion.  The Veteran seeks service connection for a cognitive disorder due to Persian Gulf service. The Veteran was stationed in southwest Asia during the Persian Gulf War and has the requisite service.

A Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).  

In an April 2001 VA examination, the Veteran reported difficulty concentrating and fatigue. VA medical outpatient treatment records noted that a single-photon emission computerized tomography (SPECT) scan was performed in 2002.  Unfortunately, this record is not associated with the claims file.  VA noted a brain syndrome in the outpatient treatment notes in April 2011.  The Veteran was afforded another SPECT scan in May 2011.  This scan showed cerebral atrophy and an MRI was recommended.  The MRI showed mild generalized atrophy of the brain.  The doctor later noted to the Veteran that this brain shrinkage is normal with aging.  The doctor also stated that the findings of the SPECT scan could not be confirmed by the MRI.  VA records also show the Veteran was prescribed Aricept to improve his memory.  In June 2011, VA described the Veteran as having a moderate functional memory disorder.  

The Veteran was afforded a VA mental disorder examination in March 2012.  The examiner reviewed the claims file and found no current diagnosis a mental disorder.  It was noted that the Veteran showed symptoms of mild memory loss.  The VA examiner questioned the validity of the diagnosis of an organic brain syndrome.  He noted there were no baseline tests for comparison and stated that the Veteran did not meet DSM-IV criteria for a diagnosis.  

The Veteran's reported symptoms are mild memory loss, fatigue, and difficulty concentrating.  Additionally, it isn't clear whether an organic brain syndrome or mild brain atrophy is a diagnosed disability.  The medical evidence is also unclear whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Specifically request the 2002 SPECT scan.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.

2. After any records are obtained and associated with the claims file, request a medical opinion from an appropriate VA examiner.  The claims folder, including a copy of this remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  If the examiner determines that a new examination is required, one must be conducted.  

The examiner must provide the following opinions, in light of prior examination findings and the service and post-service evidence of record: (1) are there any current diagnosed disabilities, to include mild memory disorder or organic brain syndrome; (2) if there is a currently diagnosed disability, is it at least as likely as not that the disability was caused or aggravated by the Veteran's military service; (3) does the Veteran have an undiagnosed illness or medically unexplained chronic multisymptom illness defined by chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or manifestations which include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



